DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 04/29/2021, in which, claims 1-15, are pending. Claims 1 and 9 are independent. Claims 2-6 and 7-8, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2 and 9-10, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woo et al., (USPAP 2008/0145081 A1).

Referring to claim 1, Woo teaches a belt transfer type multi-function device ([as shown in fig 1, an image forming apparatus is an apparatus that prints an image on a printable medium having a belt transfer type] 0005), for printing an image transferred on a belt  ([25 of fig 1]) to paper moving between a transfer roller ([28 of fig 1]) and a belt roller, the belt transfer type multi- function device ([100 of fig 1]) comprising: a control device ([1 of fig 1]), performing controlling such that an image to be printed on paper already caught between the transfer roller and the belt roller is printed as it is, ([the control unit 1 controls the intermediate transfer belt 25 to be further driven for a time difference of (T1-T2) and then stops the intermediate transfer belt 25]), and 
if printing should not be performed on next paper along a movement direction of paper, movement of the next paper is stopped on a transfer path of paper before the next paper is positioned between the transfer roller and the belt roller, the image already transferred on the transfer belt is deleted in a state in which the next paper is maintained to be stopped on the transfer path of paper, ([0036] in operation S3, the control unit 1 detects a time when the paper first edge position E1 passes by the nip point P1. In operation S4, the control unit 1 determines whether the paper first edge position E1 reaches the contact point P2]),  and the next paper in a stopped state is ejected as a blank paper through an ejection port of printed paper along the ([0038] the control unit 1 may stop the intermediate transfer belt 25 when the image first edge position E2 approaches the cleaning blade, by deriving an actual image arriving time T3. The actual image arriving time T3 is derived from a distance between the paper first edge position E1 and the image first edge position E2]).

Referring to claim 2, Woo teaches a belt transfer type multi-function device ([as shown in fig 1, an image forming apparatus is an apparatus that prints an image on a printable medium having a belt transfer type], wherein the control device controls the next paper to be stopped from moving before being caught between the transfer roller and the belt roller, after the next paper is picked up by a pickup roller, ([see 0026]).

Referring to claim 9, Woo teaches a control method of a belt transfer type security multi-function device, a belt transfer type multi-function device ([as shown in fig 1, an image forming apparatus is an apparatus that prints an image on a printable medium having a belt transfer type] 0005), for printing an image transferred on a belt  ([25 of fig 1]) to paper moving between a transfer roller ([28 of fig 1]) and a belt roller, the belt transfer type multi- function device ([100 of fig 1]) comprising: a control device ([1 of fig 1]), performing controlling such that an image to be printed on paper already caught between the transfer roller and the belt roller is printed as it is, ([the control unit 1 
if printing should not be performed on next paper along a movement direction of paper, movement of the next paper is stopped on a transfer path of paper before the next paper is positioned between the transfer roller and the belt roller, the image already transferred on the transfer belt is deleted in a state in which the next paper is maintained to be stopped on the transfer path of paper, ([0036] in operation S3, the control unit 1 detects a time when the paper first edge position E1 passes by the nip point P1. In operation S4, the control unit 1 determines whether the paper first edge position E1 reaches the contact point P2]), and 
the next paper in a stopped state is ejected as a blank paper through an ejection port of printed paper along the transfer path of paper, so that the image already transferred to the transfer belt, which is to be printed on the next paper along the movement direction of paper, is not printed on the next paper, ([0038] the control unit 1 may stop the intermediate transfer belt 25 when the image first edge position E2 approaches the cleaning blade, by deriving an actual image arriving time T3. The actual image arriving time T3 is derived from a distance between the paper first edge position E1 and the image first edge position E2]); 
deleting the image already transferred to the transfer belt in a state in which the plain paper stopped on the transfer path of paper is maintained; and subsequently ejecting the stopped plain paper, as blank paper, through a ejection port of printed paper along the transfer path of paper, [0036] in operation S3, the control unit 1 detects a time when the paper first edge position E1 passes by the nip point P1. In operation 

Referring to claim 10, Woo teaches a belt transfer type multi-function device ([as shown in fig 1, an image forming apparatus is an apparatus that prints an image on a printable medium having a belt transfer type] see 0005), wherein the plain paper is controlled to be stopped from moving before being caught between the transfer roller and the belt roller, after picked up by a pickup roller ([see 0026]).


Claims objected to having Allowable Subject Matter

Claims 3-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677